DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *05/03/2021 has been entered.  Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403).
-Regarding claim 1, Metcalf teaches a handle (11), the handle comprising a main body (10), the main body comprising a main frame (12) and a secondary frame (24) overlying the main frame (Figure 1);  a first substantially flat arm (16) having a first proximal portion (X1) and a first distal end (X2) (See annotated Figure 1 below), the first proximal portion being coupled at a first location on the main frame (Col. 3, Lines 46-59; Examiner notes the opening 34 of the first arm cooperates with the mating element 27 of the main body to provide the coupling); a second substantially flat arm (18) having a second proximal portion (X3) and a second distal end (X4)(See annotated Figure 1 below), the second proximal portion being coupled to a second location on the main frame (Col. 3, Lines 46-59; Examiner notes the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide the coupling); and the first and second distal ends being in spaced relationship and having pivotally coupled there between a pivoting head (Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge).

    PNG
    media_image1.png
    1445
    813
    media_image1.png
    Greyscale

Regarding claim 1, Metcalf does not provide the main body weighing greater than about 60 grams.
Schulz teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).

The prior art does not provide a main body of the handle as greater than 60 grams. It would have been an obvious matter of design choice to a person of ordinary skill in the art to make have the main body of the razor handle greater than 60 grams because discovering a workable range with a specific weight would have been a mere design consideration based on the desired handling of the razor handle. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) as Schulz and NPL have set forth that it is known to have a handle of 100 grams as doing so provides a handle of optimal weight and feel during shaving. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 1 Metcalf does not provide the first substantially flat arm or the second substantially flat arm as metal.
Schulz teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of 

Regarding claim 1, the modified device of Metcalf does not provide wherein the pivoting head pivots about two axes; wherein the two axes are both perpendicular to a longitudinal axis defined by the main body.
Chang teaches it is old and well known in the art of shaving razors to provide a razor (100) with a handle (30) having a longitudinal axis (d2), a blade holder (10) and a pivoting head (20, 21) having a first pivot axis (ax1) and a second pivot axis (ax2) wherein the two axes are both perpendicular to the longitudinal axis defined by the handle (Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Chang to provide multiple pivot axis for the pivoting head of the shaving razor. Doing so, allows for movement of the shaving blade along the profile of a user’s skin thereby promoting a smoother a shaving experience that is more pleasant and comfortable for the user (Col. 1, Lines 42-45).

Regarding claim 2, the modified device of Metcalf provides wherein the main body weighs between 60 grams and 100 grams (See Figure 1 on Page 1 NPL noting the handle weight as 3.5 ounces or 100 grams).
Regarding claim 5, the modified device of Metcalf teaches wherein the first and second metal arms are each rigidly coupled to the main frame by a securement of Examiner notes the opening 34 of the first arm cooperates with the mating element 27 of the main body to provide a coupling and the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide another coupling. As the first and second arms (16, 18) are coupled to the main frame (12) via the projections (27, 28) of the main frame extending through holes (34, 35), this coupling is considered frictional engagement).
Regarding claim 6, the modified device of Metcalf teaches wherein the first and second metal arms (Metcalf Figure 7 elements 16 and 18; Schulz Paragraphs 0010-0011 provides the metal element, while Metcalf elements 16 and 18 are considered to be the plates), define an imaginary plane (P1, P2), wherein the imaginary plane of the first metal arm is generally co-planar with the imaginary plane of the second arm plate plane (See annotated Figure 7 of Metcalf below).

    PNG
    media_image2.png
    867
    611
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497).
Regarding claim 3, the modified device of Metcalf teaches wherein the first distal end and second distal end each comprise a pin member (40, 41)(Metcalf Figures 1 and 7).
Regarding claim 3, the modified device of Metcalf does not provide wherein the first distal and second distal end each comprise a pin member welded thereto.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 1 above, and further Johnson (U.S. Patent Pub. No. 2016/0121497) and further in view of Bowman (U.S. Patent No. 4,266,340).
Regarding claim 4, the modified device of Metcalf teaches wherein the first metal arm comprises a first cylindrical pin member (40) at the first distal end and the second metal arm comprises a second cylindrical pin member (41) at the second distal end (Metcalf Figures 1 and 7).
Regarding claim 4, the modified device of Metcalf does not provide wherein the first and second cylindrical pin members are welded at the first and second distal ends Schulz Paragraph 0010-0011respectively.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Regarding claim 4, the modified device of Metcalf does not provide wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head.
Bowman teaches it is old and well known in the art of shaving razors to incorporate a first arm member (20) with a first member (32) at first distal end and a second arm member (22) with a second member (34) at a second distal end (Figure 1) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Bowman to provide a first and second member pivotally engaged with a pivoting head. In doing so, it allows for secure engagement of the handle element via two distal end members, and pivotal attachment of the handle element to the pivoting head (Col. 4, Lines 61-64).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 1 above, and further in view of Andrews (U.S. Patent No. 6,161,288).
Regarding claim 7, the modified device of Metcalf does not provide wherein the pivoting head comprises a face comprising an elastomeric material.
Andrews teaches it is old and well known in the art of shaving razors to provide a pivoting head (950) with a face comprising an elastomeric material (964)(Figure 69; Col. 11, Lines 52-57 and Col. 40, Lines 48-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the .

Claims 8, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352 in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403).
Regarding claim 8, Metcalf teaches a handle (11) the handle comprising  a main body (10) comprising a main frame (12) and a secondary frame (24) overlying the main frame (Figure 1) and defining a first location (S1) and a second location (S2), the first and second locations each comprising structure defining a spaced relationship (S3) between the main frame and the secondary frame (See annotated Figure 1 below); a first discrete arm (16) having a first proximal portion (X1) and a first distal end (X2)(See annotated Figure 1 above), the first proximal portion being coupled to the main body at a first location between in the first spaced portion between the main frame and the secondary frame, the first spaced portion facilitating securement of the first proximal portion to the main frame (Col. 3, Lines 46-59; Examiner notes the opening 34, located in the first spaced portion S1, of the first arm cooperates with the mating element 27 of the main body to provide the coupling); a second discrete arm (18) having a second proximal portion (X3) and a second distal end (X4), the second proximal portion being coupled to the main body at a second location between in the second spaced portion between the main frame and the secondary frame, the second spaced portion facilitating securement of the second proximal portion to the main frame (Col. 3, Lines 46-59; Examiner notes the opening 35, located in the second spaced portion S2, of the 

    PNG
    media_image3.png
    444
    535
    media_image3.png
    Greyscale

Regarding claim 8, Metcalf does not provide the main frame comprising metal, the first discrete arm as metal or the second discrete arm as metal.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).


Regarding claim 8, the modified device of Metcalf does not provide wherein the pivoting head pivots about two axes; wherein the two axes are both perpendicular to a longitudinal axis defined by the main body.
Chang teaches it is old and well known in the art of shaving razors to provide a razor (100) with a handle (30) having a longitudinal axis (d2), a blade holder (10) and a pivoting head (20, 21) having a first pivot axis (ax1) and a second pivot axis (ax2) wherein the two axes are both perpendicular to the longitudinal axis defined by the handle (Figures 4 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Chang to provide multiple pivot axis for the pivoting head of the shaving razor. Doing so, allows for movement of the shaving blade along the profile of a user’s skin thereby promoting a smoother a shaving experience that is more pleasant and comfortable for the user (Col. 1, Lines 42-45).

Regarding claim 11, the modified device of Metcalf provides the first and second metal arms (Schulz Paragraphs 0010-0011 provides the metal element, while Metcalf elements 16 and 18 are considered to be the plates) each define an imaginary plane 

Regarding claim 12, the modified device of Metcalf does not provide wherein the secondary frame comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with a metal material. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Regarding claim 13, Metcalf teaches a handle (11) the handle comprising a main body (10) comprising a main frame (12) and a secondary frame (24) overlying the main frame (Figure 1);  a first discrete arm (16) having a first proximal portion (X1) and a first distal end (X2)(See annotated Figure 1 above), the first proximal portion being rigidly coupled to a first protuberance (27) on the main frame, the first protuberance being disposed between the main frame and a portion of the secondary frame (Figure 1); a second discrete arm (18) having a second proximal (X3) and a second distal end (X4), 
Regarding claim 13, Metcalf does not provide the first discrete arm as metal or the second discrete arm as metal.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Regarding claim 13, the modified device of Metcalf does not provide wherein the pivoting head pivots about two axes; wherein the two axes are both perpendicular to a longitudinal axis defined by the main body.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Chang to provide multiple pivot axis for the pivoting head of the shaving razor. Doing so, allows for movement of the shaving blade along the profile of a user’s skin thereby promoting a smoother a shaving experience that is more pleasant and comfortable for the user (Col. 1, Lines 42-45).

Regarding claim 18, the modified device of Metcalf teaches wherein the first and second metal arms (Schulz Paragraphs 0010-0011 provides the metal element, while Metcalf elements 16 and 18 are considered to be the plates) each define an imaginary plane (P1, P2), and wherein the imaginary plane of the first metal arm is generally co-planar with the imaginary plane of the second metal arm (See annotated Figure 7 of Metcalf above).

Regarding claim 19, the modified device of Metcalf does not provide wherein the main frame comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 8 and 13 respectively above, and further in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL.
Regarding claims 9 and 14, the modified device of Metcalf does not provide wherein the main body weighs between 60 grams and 100 grams.
Schulz teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
NPL provides it is old and well known in the art of razor handles to provide a handle with a weight greater than about 60 grams, specifically 100 grams, as noted in the product description (See Figure 1 on Page 1 noting the handle weight as 3.5 ounces or 100 grams).
a main body of the handle between 60 and 100 grams. It would have been an obvious matter of design choice to a person of ordinary skill in the art to make have the main body of the razor handle greater than about 60 grams because discovering a workable range with a specific weight would have been a mere design consideration based on the desired handling of the razor handle. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) as Schulz and NPL have set forth it is known to have a handle of 100 grams as doing so provides a handle of optimal weight and feel during shaving. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 8 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497)
Regarding claim 10, the modified device of Metcalf teaches wherein the first metal arm comprises a first cylindrical pin member (40) at the first distal end and the second metal arm comprises a second cylindrical pin member (41) at the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Metcalf Figure 7).

Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 13 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497)
Regarding claim 15, the modified device of Metcalf teaches wherein the first distal end and the second distal end each comprise a pin member (40, 41)(Metcalf Figure 7).
The modified device of Metcalf does not provide the pin members welded thereto.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).


Regarding claim 16, the modified device of Metcalf teaches wherein the first metal arm comprises a first cylindrical pin member (40) at the first distal end and the second metal arm comprises a second cylindrical pin member (41) to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (Metcalf Figures 1 and 7).
The modified device of Metcalf does not provide the first arm comprises the first cylindrical pin member welded at the first distal end or the second arm comprising the second cylindrical pin member welded to the second distal end.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in  as applied to claim 13 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497) and further in view of Bowman (U.S. Patent No. 4,266,340).
Regarding claim 17, the modified device of Metcalf teaches wherein the first metal arm comprises a first cylindrical pin member (40) at the first distal end and the second metal arm comprises a second cylindrical pin member (41) at the second distal end (Metcalf Figures 1 and 7).
Regarding claim 17, the modified device of Metcalf does not provide wherein the first and second cylindrical pin members are welded at the first and second distal ends respectively.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Regarding claim 17, the modified device of Metcalf does not provide wherein the first pin operatively engages a first receiving opening in the pivoting head and the second pin operatively engages a second receiving opening in the pivoting head.
Bowman teaches it is old and well known in the art of shaving razors to incorporate a first arm member (20) with a first member (32) at first distal end and a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Bowman to provide a first and second member pivotally engaged with a pivoting head. In doing so, it allows for secure engagement of the handle element via two distal end members, and pivotal attachment of the handle element to the pivoting head (Col. 4, Lines 61-64). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Chang (U.S. Patent No. 10,974,403) as applied to claim 13 above, and further in view of Andrews (U.S. Patent No. 6,161,288).
Regarding claim 20, the modified device of Metcalf does not provide wherein the pivoting head comprises a face comprising an elastomeric material.
Andrews teaches it is old and well known in the art of shaving razors to provide a pivoting head (950) with a face comprising an elastomeric material (964)(Figure 69; Col. 11, Lines 52-57 and Col. 40, Lines 48-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection (in view of Chang U.S. Patent No. 10,974,403) does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RICHARD D CROSBY JR/   05/04/2021Examiner, Art Unit 3724